DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/3/2021.  Claim 13 is newly added.  Claims 1-13 are pending review in this action.
The 35 U.S.C. 103 rejections of claims 1-12 in the previous Office Action are maintained.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. Applicant argues that the rationale proposed in the previous Office action is that it would have been obvious to use the anode of Rolison in the battery of Chervin, and that there is no reasonable expectation of success for the proposed substitution.  In particular, Applicant submits that Chervin discloses an electrochemical cell to “assess the ORR and OER performance of a bifunctional air cathode,” and that the cell of Chervin is not intended as a functional battery as such fundamental electrochemical studies do not obvious inform actual device performance.  In support, Applicant provides additional journal sources which highlight the need to test new electrode in two-electrode, limited-electrolyte cells, and the obviousness of the performance from fundamental rotating disc electrode, half-cells, and beaker cells do not obviously inform practical device configurations or provide a reasonable expectation of success.  However, Examiner submits that the purpose of Chervin is to design a 3D-printed, electroanalytical cell for assessing the fundamental electrochemical properties of gas-diffusion electrodes and demonstrate its utility to establish ORR and OER values of practical electrode architectures under discharge–charge conditions for a rechargeable Zn–air battery and show that the addition of MnOx and NiFe2Ox catalysts to a carbon composite provides the expected ORR and OER functionality, respectively [Abstract; Conclusion].  In the experimental setup, while wired zinc is used to form a Zn quasi-reference electrode, Chervin explicitly teaches that the metal-air battery including the cathode, as claimed, has practical application for rechargeable zinc-air batteries [pages 2-3,6-7; see Conclusion].  Thus, a person having ordinary skill in the art (PHOSITA) would readily appreciate that since Chervin anticipates all aspects of the claimed zinc-air battery, except for the claimed anode structure and filling of the electrolyte in the void space thereof, the zinc-air battery may employ a different anode structure from that which is disclosed (i.e., such as that of Rolison) in order to achieve certain benefits over a wired zinc anode.  Moreover, Applicants use of the cited references in the remarks do not address in particular why the zinc anode of Rolison cannot be employed to modify the zinc anode of Chervin or how doing so would adversely affect the Chervin’s zinc-air battery.  Thus, the arguments are found to be not persuasive to overcome the rejections of claims 1-12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 13 recites, “wherein the MnOx material is an aerogel.”  However, while the specification generally teaches that incorporation of metal oxide catalysts within the cathode such as those including manganese and/or solid-solution or mixed-phase oxides of transition metals including nickel and/or iron in the form of xerogels or aerogels, there is no indication that MnOx may be an aerogel.  Rather, throughout the specification, MnOx is shown to be a xerogel while NiyFe1-yOx is shown to be an aerogel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin (“CAD/CAM–designed 3D-printed electroanalytical cell for the evaluation of nanostructured gas-diffusion electrodes” – see IDS) in view of Rolison (US 2016/0093890 A1 – see IDS).
Regarding Claim 1, Chervin discloses a zinc-air battery (metal-air battery including Zn anode) [Abstract; pages 1-2,4; Figs. 1-3] comprising:
a cathode comprising:
a cathode current collector; and
a composite comprising:  a porous carbon material (Vulcan carbon); a porous cryptomelane-type MnOx material; a porous NiyFe1-yOx material (i.e., nanoparticulate nature of NiFe2Ox having an 1:2 atomic ratio of Ni to Fe, which can be equivalently expressed as Ni0.33Fe0.67Ox); and a binder (i.e., PTFE binder) {Note further that all cathode components are combined and ball-milled to form a homogenous product, dried and pressed to form a nanostructured gas-diffusion electrode having pores} [pages. 4-6; Fig. 6(a),7];
an anode comprising zinc;
an electrolyte (e.g., KOH) that:
is in contact with the cathode; and
permeates the composite without completely filling or obstructing a majority of the pores (i.e., the cathode is wetted by the electrolyte on one side while the other side is exposed to air) [Abstract; pages 4,6; Conclusion];
a separator between the anode and the cathode (implicit); and
a housing that encloses the anode, the cathode, and the separator and that exposes the composite to ambient air [Abstract; page 6; Figs. 1-3].
	Chervin fails to disclose: (1) the anode comprises a continuous network comprising metallic zinc and having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network; and (2) the electrolyte that fills the void space in the anode.  However, Rolison, from the same field of endeavor, discloses a zin-air battery comprising a cathode including carbon/cryptomelane composite and an anode formed of a continuous network comprising metallic zinc having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network, and an electrolyte that fills the void space in the anode.  Rolison teaches that such an anode is highly porous, monolithic sponge-like structure exhibits high surface areas due to the interconnected pore network leading to increase in achievable power density by providing an electronic environment of improved current distribution, thereby inhibiting the formation of dendrites that lead to electrical shorting [Rolison – pars. 0037,0017-27].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Rolison to have modified the anode of Chervin wherein (1) the anode comprises a continuous network comprising metallic zinc and having metallic zinc bridges connecting metallic zinc particle cores, and a continuous network of void space interpenetrating the zinc network; and (2) the electrolyte that fills the void space in the anode, in order to provide a highly porous, monolithic sponge-like structure exhibiting high surface areas due to the interconnected pore network leading to an increase in achievable power density by providing an electronic environment of improved current distribution, thereby inhibiting the formation of dendrites that lead to electrical shorting [Rolison – pars. 0037,0017-27].
	Regarding Claim 2, Chervin teaches wherein the carbon material comprises carbon black (i.e., Vulcan carbon is a carbon black).
Claim 3, see rejection of claim 1 above.
	Regarding Claim 5, Chervin teaches wherein the MnOx material and the NiyFe1-yOx material are made by sol-gel processes [pages 2-6].
	Regarding Claim 6, Chervin teaches wherein the MnOx material is a xerogel [pages. 2-6].
	Regarding Claim 7, Chervin teaches wherein the NiyFe1-yOx material is an aerogel [pages 2-6].
	Regarding Claim 8, see rejection of claim 1 above.
	Regarding Claim 9, see rejection of claim 1 above.
	Regarding Claim 10, Chervin fails to disclose a circuit comprising the zinc-air battery of claim 1; and an electrical load electrically attached to the anode and the cathode current collectors.  However, Rolison teaches that zinc-air batteries can be used to power electric vehicles or portable electronic devices as an alternative to Li-ion batteries due to their high practical specific energy densities and cheap and environmentally friendly active material [Rolison – par. 0002].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Rolison to have used the zinc-air battery of Chervin to provide a circuit comprising the zinc-air battery according to claim 1 and an electrical load (e.g., electric vehicles or portable electronic devices), where the zinc-air battery exhibits high practical specific energy densities and cheap and environmentally friendly active material as opposed to Li-ion batteries [Rolison – par. 0002].
	Regarding Claim 11, modified Chervin fails to explicitly teach the claimed method.  However, an ordinary skilled artisan would readily understand that by providing the circuit, as in claim 10, and activating the zinc-air battery to discharge by exposing the composite to an oxygen-containing gas (e.g., air) and oxidation of the anode, would allow the load to draw a current from the battery.  Thus, the method is implicitly taught.
Claim 12, Chervin teaches applying a current to the anode and the cathode to recharge the battery [Chervin – page 7].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin and Rolison, as applied to claim 1 above, and further in view of Chervin II (“Aerogel Architectures Boost Oxygen-Evolution Performance of NiFe2Ox Spinels to Activity Levels Commensurate with Nickel-Rich Oxides” – see IDS).
	Regarding Claim 4, modified Chervin fails to teach wherein the NiyFe1-yOx material comprises Ni0.75Fe0.25Ox.  However, Chervin II, from the same field of endeavor, discloses the oxygen-evolution reaction (OER) performance of Ni-Fe oxides ranging from Ni to Fe atomic ratios from 1:2 to 9:1 deliver similar metrics in metal-air batteries [Chervin II – pages 1369,1373].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Chervin II to have modified the cathode of Chervin to have comprised Ni0.75Fe0.25Ox, as an oxygen-evolution reaction catalyst, through routine and undue experimentation, and with a reasonable expectation of success.
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin and Rolison, as applied to claim 1 above, and further in view of Ko (“Electrocatalyzed Oxygen Reduction at Manganese Oxide Nanoarchitectures: From Electroanalytical Characterization to Device-Relevant Performance in Composite Electrodes” – see IDS).
	Regarding Claim 13, modified Chervin disclose wherein the MnOx is a xerogel, but fails to disclose wherein the MnOx is an aerogel.  However, Ko, from the same field of endeavor, teaches that MnOx aerogel-based composite electrode exhibits lower overpotentials and higher voltages as opposed to xerogel-based composites [Abstract; Conclusion].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ko to have modified the cathode of Chervin, wherein the MnOx is an aerogel in order to provide a composite electrode that exhibits lower overpotentials and higher voltages as opposed to xerogel-based composites [Abstract; Conclusion].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724